Citation Nr: 0531153	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  04-36 969	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left orbital wall fracture, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for right maxillary 
sinus lateral wall fracture with rhinitis, currently rated as 
30 percent disabling.

3.  Entitlement to service connection for a headache disorder 
secondary to service-connected disability.  


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The veteran testified at a Travel 
Board hearing before the undersigned Veterans Law Judge (VLJ) 
in March 2005.  

The veteran withdrew his claims for service connection for a 
respiratory condition and a gastrointestinal disorder at the 
time of his hearing in March 2005.  Consequently, those 
issues are no longer before the Board.  


REMAND

The veteran's service medical records (SMRs) reflect that he 
was struck in the right eye with a golf ball in July 1987.  
He suffered a globe rupture of the right eye and lacerations 
of the eyelids.  He subsequently underwent enucleation of the 
right eye.  A computed tomography (CT) scan of the orbits in 
August 1987 revealed a fracture of the lateral wall right 
maxillary sinus and a fracture of the lateral wall left 
orbit.  The veteran was granted service connection for 
enucleation of the right eye, right maxillary sinus lateral 
wall fracture and left orbital wall fracture by way of a 
rating decision in November 1991.  

The veteran filed a claim for increased ratings for his 
service-connected disabilities and he also claimed service 
connection for headaches as secondary to the loss of his eye 
and sinus cavity in April 2002.  The veteran did not disagree 
with the decision to continue his disability rating for 
enucleation of the right eye.  

The veteran was afforded a VA examination in April 2003.  At 
that time, the VA examiner provided an opinion whereby he 
stated that the veteran's sinus-type headache was "as likely 
as not the cause of his sinus headaches."  He said it 
sounded like the veteran had allergic rhinitis and allergic 
sinusitis.  He concluded that "[t]he etiology of the 
headache or pain from the left eye [wa]s unlikely the cause 
of that pain."  The examiner failed to address whether the 
veteran's enucleated right eye, left orbital wall fracture, 
or the fracture of the right maxillary lateral wall had 
caused or aggravated any headache disability.  Moreover, the 
Board is not certain of what the examiner meant when he 
concluded that sinus-type headaches caused sinus headaches or 
when he said that the etiology of the pain from the left eye 
was unlikely the cause of "that pain."  (The RO has already 
evaluated the veteran's right maxillary sinus lateral wall 
fracture as maxillary sinusitis under 38 C.F.R. § 4.97, 
Diagnostic Code 6513, which includes consideration of sinus 
headaches in the currently assigned 30 percent rating.)  In 
order to properly evaluate the veteran's claim, the veteran 
must be afforded a new VA examination.  The Board finds this 
necessary in light of a March 2005 letter wherein Walter C. 
Hartel, M.D., noted that a March 2005 MRI had suggested a 
prior ischemic infarct of the left parietal lobe, which might 
be an explanation for headaches other than those caused by 
sinusitis/rhinitis.

The veteran was afforded a Board hearing in March 2005.  At 
that time he reported that his symptoms had worsened since 
the time of his VA examination in April 2003.  Consequently, 
the veteran must be afforded a new VA examination in order to 
properly evaluate his claims for increased disability 
ratings.

The veteran also submitted a statement following his hearing 
whereby he reported that he had seen an ear, nose and throat 
specialist for his sinus infections.  He provided the name of 
three private physicians who had treated him for his 
disabilities.  He also reported that he had a magnetic 
resonance imaging (MRI) for left orbital pain, left orbital 
headaches, and recurrent sinus congestion.  As noted above, 
Dr. Hartel provided a letter and interpretation of the MRI 
dated in March 2005.  However, Dr. Hartel did not provide any 
treatment records for the veteran.  The RO should request any 
treatment records identified by the veteran which have not 
yet been obtained.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims on appeal.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims files any medical records 
identified by the veteran that have 
not been secured previously.  These 
should include records from Drs. 
Hartel, Walker, and Nino, and the 
report of a March 2005 MRI.

2.  The veteran should be scheduled 
for a VA examination to ascertain 
the extent and severity of his 
service-connected left orbital 
fracture and right maxillary sinus 
lateral wall fracture with rhinitis.  
The examiner should provide an 
opinion as to the nature and 
etiology of the veteran's headaches, 
whether related to 
sinusitis/rhinitis or not.  All 
appropriate diagnostic testing 
should be performed.  The examiner 
should also clearly report any 
headache disorder and offer an 
opinion as to whether any headache 
disorder other than a sinus type is 
caused or made worse by any service-
connected disability.  The March 
2005 MRI results should be 
considered.

3.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

